Citation Nr: 0706591	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for endometriosis for the period prior to October 7, 2004.  

2.  Entitlement to a rating in excess of 30 percent for 
endometriosis for the period beginning October 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1981 to August 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In September 2006, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The issue of entitlement to a rating in excess of 30 percent 
for endometriosis for the period beginning October 7, 2004 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

For the period prior to October 7, 2004, the veteran's 
endometriosis has been manifested by heavy and irregular 
bleeding, but not by pelvic pain not controlled by treatment. 


CONCLUSION OF LAW

For the period prior to October 7, 2004, the criteria for an 
initial rating in excess of 10 percent for endometriosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.116, Diagnostic Code 
(DC) 7629 (2006).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was provided with the notice required by the VCAA 
by a December 2003 letter.  The RO specifically informed the 
veteran of the evidence required to substantiate her claim, 
the information required from her to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on her behalf, and that she should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on her behalf.  The veteran 
was essentially told to submit any evidence pertaining to her 
claim.  The Board finds that she was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor her representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate her claim and the Board is unaware of any such 
evidence.  The VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

While the requisite notice was not provided until after the 
RO's initial denial of the claim, the record reflects that 
the RO readjudicated the veteran's claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  In light of the Board's 
denial of the appellant's claim, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Under DC 7629 for endometriosis, a 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding, not 
controlled by treatment.  38 C.F.R. § 4.116, DC 7629.  

A June 2002 VA clinical record noted the veteran's complaints 
of missing periods, heavy menstrual flow with clotting, fever 
diarrhea, nausea and vomiting.  It was also noted that the 
veteran's endometriosis was controlled with Depo-Provera.  In 
January 2003, the veteran complained of spotting.  

Based upon the evidence, an initial rating in excess of 10 
percent is not warranted for the period prior to October 7, 
2004.  The evidence demonstrated that, during this time, the 
veteran took Depo-Provera which controlled her disability.  
As the preponderance of the evidence is against the claim for 
an increased rating prior to October 2004, there is no doubt 
to be resolved and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran testified at her September 2006 hearing that she 
was hospitalized for four days for her disability.  She also 
indicated that two to three days every month she is bedridden 
and cannot work her job as a rural carrier for the Post 
Office.  However, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
endometriosis for the period prior to October 7, 2004 is 
denied.  


REMAND

The veteran testified at her September 2006 hearing that she 
has not had laparoscopic testing since 1996.  Additionally, 
the veteran has not been afforded an examination since 
October 2004 and the criteria for endometriosis contemplates 
lesions involving bowel or bladder confirmed by laparoscopy.  
Therefore, an examination is necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a gynecological examination to 
determine the current severity of her 
endometriosis.  A copy of this Remand 
should be provided to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
including laparoscopy.  

2.	Then, after ensuring the veteran's file 
is complete, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and her representative should be 
provided a supplemental statement of 
the case and an appropriate period of 
time provided for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


